DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 10/29/2021, 02/22/2022, 08/03/2022 & 11/28/2022 have been considered by the Examiner.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  In Claim 1, line 7, “the airflow” should read “an airflow” and in Claim 1, line 8, “an airflow” should read “the airflow”. Claims 2-14 are also objected to due to their dependency on Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000283544A to Koyama in view of JP2001201165A to Yoshihiro.

A) As per Claim 1, Koyama teaches an air conditioner (Koyama: Figure 1) comprising: 
a housing having an inlet (Koyama: Figure 1, Item 1 with inlet 2); 
a heat exchanger (Koyama: Figure 1, Item 8) provided inside the housing; 
an outlet (Koyama: Figure 1, Item 4), arranged at an outside of the heat exchanger in a radial direction of the heat exchanger such that air sucked through the inlet is discharged through the outlet to an outside of the housing; 
a driving device (Koyama: Figure 2, Item 10) configured to move the airflow control guide unit (Koyama: Figure 2, Item 9); and 
an airflow control guide unit (Koyama: Figure 2, Item 9) configured to move between a first position (Koyama: Figure 2, Item 9), and a second position (Koyama: Figure 3, Item 9) different from the first position, wherein the airflow control guide unit guides the air to be discharged through the outlet in the first direction when the airflow control guide unit is arranged at the first position, and the airflow control guide unit guides the air to be discharge through the outlet in the second direction when the airflow control guide unit is arranged at the second position.
Koyama does not teach that the heat exchanger, and outlet are a ring shape.
However, Yoshihiro teaches a heat exchanger and outlet being a ring shape (Yoshihiro: Figure 5, entire system is circular).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koyama by making the system circular, as taught by Yoshihiro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koyama with these aforementioned teachings of Yoshihiro since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the systems shape of Yoshihiro for the system shape of Koyama. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Koyama in view of Yoshihiro teaches that the first direction is at a smaller angle to a radial direction of the outlet than the second direction (Koyama: Figure 2, Item 9).

C) As per Claim 3, Koyama in view of Yoshihiro teaches that the second direction is directed lower from the outlet than the first direction (Koyama: Figure 3, Item 9).

D) As per Claim 4, Koyama in view of Yoshihiro teaches that the airflow control guide unit is configured to be lowered from the first position to be in the second position, the airflow control guide unit is configured to be lifted from the second position to be in the first position, and when the airflow control guide unit is in the second position, the air is discharged from the outlet at a greater angle from a radial direction of the outlet as compared to when the airflow control guide unit is in the first position (Koyama: Figures 2-3, Item 9).

E) As per Claim 5, Koyama in view of Yoshihiro teaches that the airflow control guide unit is slidable from the second position to be inserted into the housing and thereby be in the first position, and is slidable from the first position to protrude out of the housing and thereby be in the second position (Koyama: Figures 2-3, Item 9).

F) As per Claim 6, Koyama in view of Yoshihiro teaches that, when the airflow control guide unit is in the second position, the air heat-exchanged with the heat exchanger is caused to collide with the airflow control guide unit to change a direction of the air (Koyama: Figure 3, Item 9).

G) As per Claim 7, Koyama in view of Yoshihiro teaches that the airflow control guide unit has a curved surface to guide air discharged from the outlet (Koyama: Figures 2-3, Item 9).

H) As per Claim 8, Koyama in view of Yoshihiro teaches that the collision of the air with the airflow control guide unit causes the collided air to be discharged through the outlet at an angle from a radial direction of the outlet which is greater than an angle from the radial direction at which the air is discharged through the outlet when the airflow control guide unit is in the first position (Koyama: Figures 2-3, Item 9).

I) As per Claim 12, Koyama in view of Yoshihiro teaches that the outlet is formed by an inner circumferential surface and an outer circumferential surface (Yoshihiro: Figure 5, entire system is circular).

J) As per Claim 13, Koyama in view of Yoshihiro teaches that the airflow control guide unit includes a curved surface that extends downward from an end of the outer circumferential surface of the outlet when the airflow control guide unit is in the second position (Koyama: Figures 2-3, Item 9).

K) As per Claim 14, Koyama in view of Yoshihiro teaches that the driving device includes a rack gear, a pinion gear, and a driving motor, to move the airflow control guide unit (Koyama: best shown in Figure 4, Items 9a, 10a).

L) As per Claim 15, Koyama teaches an air conditioner (Koyama: Figure 1) comprising: 
a housing having an inlet and an outlet (Koyama: Figure 1, housing 1 with inlet 2 & outlet 4); 
a heat exchanger provided inside the housing (Koyama: Figure 1, Item 8); and 
an airflow control guide unit configured to move between a first position and a second position different from the first position, wherein when the airflow control guide unit is in the first position, air is discharged through the outlet at an acute angle to a radial direction of the outlet, and when the airflow control guide unit is in the second position, air is discharged through the outlet at a greater angle to the radial direction as compared to when the airflow control guide unit is in the first position (Koyama: Figures 2-3, Item 9).
Koyama does not teach that the heat exchanger, and outlet are a ring shape.
However, Yoshihiro teaches a heat exchanger and outlet being a ring shape (Yoshihiro: Figure 5, entire system is circular).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koyama by making the system circular, as taught by Yoshihiro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koyama with these aforementioned teachings of Yoshihiro since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the systems shape of Yoshihiro for the system shape of Koyama. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

M) As per Claim 16, Koyama in view of Yoshihiro teaches that the outlet is formed by an inner circumferential surface and an outer circumferential surface each including a curved portion extending toward a radial of the outlet (Yoshihiro: Figure 5, entire system is circular).

N) As per Claim 17, Koyama in view of Yoshihiro teaches that the airflow control guide unit is configured to be lowered from the first position to be in the second position, and the airflow control guide unit is configured to be lifted from the second position to be in the first position (Koyama: Figures 2-3, Item 9).

O) As per Claim 18, Koyama in view of Yoshihiro teaches that, when the airflow control guide unit is in the second position, the air is caused to collide with the airflow control guide unit to change a direction of the air (Koyama: Figures 2-3, Item 9).

P) As per Claim 19, Koyama teaches an air conditioner (Koyama: Figure 1) comprising: 
a housing having an inlet (Koyama: Figure 1, housing 1 with inlet 2); 
a heat exchanger (Koyama: Figure 1, Item 8) provided inside the housing; 
an outlet (Koyama: Figure 1, Item 4) formed at an outside of the heat exchanger in a radial direction of the heat exchanger; and 
an airflow control guide unit disposed in a radial direction of the outlet, and configured to move between a first position and a second position, wherein when the airflow control guide unit is in the first position, air which is sucked through the inlet and then heat-exchanged with the heat exchanger, is discharged through the outlet at an acute angle to a radial direction of the outlet, and when the airflow control guide unit is in the second position, air which is sucked through the inlet and then heat-exchanged with the heat exchanger, is discharged through the outlet at a greater angle to the radial direction as compared to when the airflow control guide unit is in the first position (Koyama: Figures 2-3, Item 9).
Koyama does not teach that the heat exchanger, and outlet are a ring shape.
However, Yoshihiro teaches a heat exchanger and outlet being a ring shape (Yoshihiro: Figure 5, entire system is circular).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koyama by making the system circular, as taught by Yoshihiro, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koyama with these aforementioned teachings of Yoshihiro since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the systems shape of Yoshihiro for the system shape of Koyama. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Q) As per Claim 20, Koyama in view of Yoshihiro teaches that the outlet is formed by an inner circumferential surface and an outer circumferential surface (Yoshihiro: Figure 5, entire system is circular).


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Yoshihiro as applied to claim 6 above, and further in view of US Patent Publication Number 2017/0276389 A1 to Yamamoto.

A) As per Claim 9, Koyama in view of Yoshihiro teaches all the limitations except that when the airflow control guide unit is in the first position, the air heat-exchanged with the heat exchanger does not collide with the airflow control guide unit.
However, Yamamoto teaches the airflow control guide unit is in the first position, the air heat-exchanged with the heat exchanger does not collide with the airflow control guide unit (Yamamoto: Figure 4, Item 41 within wall).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koyama in view of Yoshihiro by making the guide unit fully retract into wall, as taught by Yamamoto, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koyama in view of Yoshihiro with these aforementioned teachings of Yamamoto since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the retraction depth of Yamamoto for the retraction depth of Koyama in view of Yoshihiro. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 10, Koyama in view of Yoshihiro and Yamamoto teaches that when the airflow control guide unit is in the first position, the air heat-exchanged with the heat exchanger is discharged through the outlet so as to be headed in a direction away from the housing at an acute angle from a radial direction of the outlet (Koyama: Figure 2, Item 9).

C) As per Claim 11, Koyama in view of Yoshihiro and Yamamoto teaches that when the airflow control guide unit is in the first position, the airflow control guide unit is not exposed to the outside of the housing (Yamamoto: Figure 4, Item 41 within wall).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762